—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered August 30, 2001, convicting defendant, after a jury trial, of promoting prison contraband in the first degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
In its charge, the court properly referred to an object used by defendant as a “sharpened metal object” since that description comported with the testimony of both defendant and the People’s witnesses. The court properly instructed the jury on the elements of each of the crimes charged, and the People’s obligation to prove each of them beyond a reasonable doubt, and the court’s description of the object did not remove any issue from the jury’s consideration (see People v Gordon, 235 AD2d 274, lv denied 89 NY2d 1035). Concur — Mazzarelli, J.P., Andrias, Saxe, Sullivan and Rosenberger, JJ.